DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 10-16, drawn to a method for DNA targets detection directly in crude samples through polymerase chain reaction (PCR) and genotyping via High Resolution Melting (HRM) analysis.

Group II, claim(s) 17 and 27-29, drawn to a diagnostic kit comprising a processing buffer and a polymerase chain reaction (PCR) buffer. 

Group III, claim(s) 30, drawn to an apparatus comprising a processing buffer, a heating/cooling device, a PCR reaction mixture, a PCR amplification device, a device for performing HRM analysis, a monitoring means and a reader.

3.	The inventions listed as Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group II, drawn to a diagnostic kit comprising a processing buffer and a polymerase chain reaction (PCR) buffer, were found to be anticipated by the prior art, specifically the reference of Dent et al. (U.S. Patent Pub. No. 2018/0216168).  Dent Gluconacetobacter diazotrophicus (Gd) in samples of plants based on the detection of unique nucleic acid sequences of the bacteria in the presence of plant genomic DNA (see Abstract and paragraphs 6-8 and 14).  Dent further teaches that the kit may comprise the means for detecting specific nucleic sequences of Gd, including primers and other reagents, wherein the detection may comprise melting point analysis (paragraphs 19-21).  In addition, Dent teaches that the kit may comprise primers and other reagents for performing multiplex amplification reactions such as PCR to detect multiple targets in a single reaction wherein multiple primer sets are selected so that each amplified product may be identified by melting point analysis using a signaling reagent such as a DNA intercalating dye (paragraphs 28 and 30).  It is also noted that real-time PCR may be performed for detecting Gd target sequences using intercalating dyes in the reaction mixture (paragraph 26).  Finally, Dent teaches that the kit may comprise reagents for DNA extraction, including reagents for protein digestion such as proteinase K (see paragraph 63 and claim 14).  It is noted that the limitations regarding detection of DNA targets directly in crude sample through PCR and genotyping via HRM analysis represent intended use of the kit and do not carry patentable weight with regard to the structural components of the kit.  As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to a diagnostic kit comprising a processing buffer and a polymerase chain reaction (PCR) buffer in Group II, but that Group does not make a contribution over the prior art because the invention is anticipated by or made . 

4.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637